

115 HR 3835 IH: Eliminating the Hidden Student Loan Tax Act
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3835IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to eliminate origination fees for Federal Direct Loans.
	
 1.Short titleThis Act may be cited as the Eliminating the Hidden Student Loan Tax Act. 2.Elimination of origination fees for Federal Direct Loans (a)Sense of CongressIt is the sense of Congress that no origination fees should be charged on any future Federal Direct Loans.
 (b)Repeal of origination feesSubsection (c) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e(c)) is repealed. (c)Effective dateThe amendment made by subsection (b) shall apply with respect to loans made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) for which the first disbursement of principal is made, or, in the case of a Federal Direct Consolidation Loan, the application is received, on or after July 1, 2017.
			